NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LISA M. AUBUCHON, an individual                 No.    16-15484
dealing with a sole and separate debt and
RACHEL ALEXANDER, an individual                 D.C. No. 2:14-cv-01706-SPL
dealing with a sole and separate debt,

                Plaintiffs-Appellants,          MEMORANDUM*

 v.

COUNTY OF MARICOPA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                    Argued and Submitted November 13, 2017
                              Pasadena, California

Before: NGUYEN and HURWITZ, Circuit Judges, and EATON,** Judge.

      Lisa Aubuchon and Rachel Alexander claim that Maricopa County is

obligated to pay costs awarded against them by the Supreme Court of Arizona in bar



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              Richard K. Eaton, Judge of the United States Court of International
Trade, sitting by designation.
disciplinary proceedings. See In re Aubuchon, 309 P.3d 886 (Ariz. 2013) (ordering

disbarment); In re Alexander, 300 P.3d 536 (Ariz. 2013) (ordering suspension). The

district court granted the County’s motion for summary judgment. We affirm.

       1.    The district court correctly granted summary judgment against

Alexander because she did not comply with the Arizona governmental notice of

claim statute, Ariz. Rev. Stat. § 12-821.01(A). See Simon v. Maricopa Med. Ctr.,

234 P.3d 623, 630 (Ariz. Ct. App. 2010) (requiring “strict compliance” with the

statute).

       2.    Aubuchon’s breach of contract claims fail because she provided no

evidence creating a material issue of fact as to whether her original employment

contract obligated the County to cover bar costs or that there was a subsequent

relevant modification of the contract.

       a.    Aubuchon proffered no evidence that her original contract of

employment provided for payment of costs imposed against Deputy County

Attorneys in bar disciplinary proceedings. Aubuchon testified only that, years after

she was hired, a supervisor told her that the County covered the costs of disciplinary

proceedings. But, this legal conclusion about what Aubuchon’s contract provided is

not evidence that it actually did so. See Thornhill Publ’g Co. v. Gen. Tel. & Elecs.

Corp., 594 F.2d 730, 738–39 (9th Cir. 1979).

       b.    The Trust Agreement did not require the County to pay Aubuchon’s bar


                                          2
costs. Aubuchon correctly so conceded at her deposition, because the Agreement

expressly provides that the Trust does not cover costs or expenses “arising out of a

disciplinary or licensure proceeding before a professional regulatory body” absent

prior written approval from the Trustees.

      c.     The Trustees’ decision to approve the payment of costs in two other

instances, did not modify Aubuchon’s employment contract. Heimer v. Price, Kong

& Co., No. 1 CA-CV 07-0643, 2008 WL 5413368, at *5–6 (Ariz. Ct. App. Dec. 30,

2008) (unreported) (determining that an employer was not obligated to provide an

employee severance pay merely because it had done so for several others).1

      3.     Aubuchon’s unjust enrichment claim fails because she neither provided

work not required under her contract of employment nor did the County retain a

benefit from her work that equity requires now be disgorged. See Flooring Sys., Inc.

v. Radisson Grp., Inc., 772 P.2d 578, 581 (Ariz. 1989) (citations omitted) (“[A] party

may be liable to make restitution for benefits received, even though he . . . is not

contractually obligated to the plaintiff” if “it be shown that it was not intended or

expected that the services be rendered or the benefit conferred gratuitously . . . .”).

      4.     The district court did not err in granting summary judgment on

Aubuchon’s 42 U.S.C. § 1983 claims. Aubuchon’s First Amendment retaliation



1
       Because Aubuchon’s contract claims fail, so must her claim for intentional
interference with a contract.

                                            3
claim fails because the decision not to pay her bar costs was made before she testified

about alleged corruption in the County. Her equal protection claim fails because

“the class-of-one theory of equal protection does not apply in the public employment

context,” Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 598 (2008).             And,

Aubuchon’s Monell claim fails because she has not established that the County had

a policy that “amounts to deliberate indifference to [her] constitutional right.”

Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (citation omitted).

      5.     The district court did not consider the evidence in the County’s

response to Aubuchon’s motion for summary judgment and therefore did not err in

finding her motion to strike moot.

      AFFIRMED.




                                          4
                                                                         FILED
Aubuchon v. Cty. of Maricopa, 16-15484
                                                                          JAN 3 2018
EATON, Judge, concurring in part and dissenting in part:             MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS


      I concur in the majority’s disposition, except for those portions dealing with

the evidence produced by Aubuchon to support her contract and unjust enrichment

claims, from which I respectfully dissent. As to those claims, I believe that the

district court erred in finding that the evidence presented did not raise triable issues

of material fact, and would reverse. See Aubuchon v. Brock, No. 1 CA-CV 13-0451,

2015 WL 2383820 (Ariz. Ct. App. May 14, 2015); Aubuchon v. Brock, No. CV2011-

014754 (Super. Ct. Maricopa Cty. Oct. 26, 2016).